Citation Nr: 0300529	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to 
November 1973.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that increased the rating 
for low back disability from 10 percent to 20 percent.  
The veteran seeks a rating in excess of 20 percent.


FINDINGS OF FACT

1.  The veteran's limitation of motion of the lumbar spine 
is better described as moderate rather than severe.

2.  The veteran's intervetebral disc syndrome is better 
described as mild rather than severe with recurring 
attacks and intermittent relief.

3.  The veteran has no incapacitating episodes of 
intervetebral disc syndrome.

4.  The veteran's lumbosacral strain is best characterized 
as with muscle spasm but not severe as of December 1999, 
and as with characteristic pain on motion but with no 
muscle spasm as of July 2001. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 
percent for low back disability       are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  The 
Board concludes the discussions in the July 2000 rating 
decision, the October 2000 statement of the case, the 
December 2001 supplemental statement of the case, and 
letters sent to the veteran by the RO adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification 
requirements.  The rating decision and statement of the 
case and supplemental statement of the case set forth the 
laws and regulations pertinent to his claim.  In a January 
2002 letter from the RO, the veteran was informed that he 
could submit additional evidence in support of his claim, 
to include records of treatment for low back disability.  
The RO further informed him that it would assist him in 
obtaining the records he identified.  In addition, in 
November 2002, pursuant to 38 C.F.R. § 20.903(c), the 
Board informed the veteran of a change in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, that may be pertinent to 
his claim.  In December 2002, the veteran replied that he 
had no further argument or evidence to present in this 
case.   
In sum, he was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records and the identified post-service records of 
treatment.  In addition, as noted above, the RO contacted 
the veteran and asked him to identify all medical 
providers who treated him for low back disability.  The 
veteran has indicated that he has no additional evidence 
or argument to present.
 
In addition, the veteran has been provided orthopedic and 
neurologic VA examinations to determine the level of 
disability attributable to his low back condition.  As 
reflected in the reasons and bases set forth in the 
analysis portion of this decision, the Board concludes 
that the medical opinions obtained by the RO, in 
conjunction with the other information of record, provide 
sufficient competent medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
veteran has been informed in accordance with VA law of the 
changes in law and has no additional argument or evidence 
to present, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

VA records of treatment in October 1999 and November 1999 
show that the veteran had long-standing back pain that had 
come to feel worse over the years.  In October 1999, it 
was noted that the veteran was last seen at the VAMC in 
1991.  A history of 20 years of intermittent back pain was 
noted.  His symptoms increased in the winter.  He did sit-
ups.  He worked as a corrections officer.  He awoke 2 
weeks prior to the appointment with back pain without an 
obvious precipitating event.  He had pain in the lower 
back without radiation, and with no numbness, tingling or 
weakness.  He had no backward bending symptoms.  When the 
pain was bad, sitting would aggravate it.  He felt better 
when standing up and moving around.  He was most stiff in 
the mornings.  On physical examination, he removed his 
shoes without impairment or distress.  He had normal 
flexion of the hips.  His gait was normal.  He had no 
paralumbar tenderness.  Sciatic notch and straight leg 
raise testing were negative.  Deep tendon reflexes were 2+ 
and symmetric, and the toes were downward pointing.  The 
assessment was mm (perhaps meaning muscle movement) back 
pain.  

In November 1999, physical examination of the back was 
"quite unremarkable."  The assessment was low back pain.  
The treating physician opined that the veteran may have 
some degenerative joint disease, and that he would check 
X-ray films. 

During a December 1999 VA examination, the veteran 
described back pain as a constant 5/10 and sometimes 
10/10, keeping him awake at night, aggravated by coughing 
and sneezing, and radiating down his right leg.  He had 
not seen a physician for his back pain in the past ten 
years.  

On examination, he had a slightly antalgic gait.  He had 
minimal scoliosis.  He was able to move about the 
examining room, and mount and dismount the examining 
table.  He could hop on either foot, heel and toe, and 
squat and rise and forward bend to 75 degrees to within 
three inches of the floor.  Back extension was 15 degrees, 
and he had full lateral flexion and rotation.  Knee jerks 
were 2+, ankle jerks were 2+, and straight leg raises were 
negative bilaterally.  There were right sciatic notch 
tinges and there was bilateral paraspinal muscle spasm.  
There was a hypesthesia of the anterior right thigh.  
There were no motor deficits.  The examiner's impression 
was chronic lumbosacral strain, with no radiculopathy.  

A December 1999 VA X-ray of the lumbar spine showed that 
the vertebral bodies were normal in height and width but 
were mildly demineralized.  The intervertebral disc spaces 
were adequately maintained.  There were no significant 
degenerative arthritic changes.  

During a July 2001 neurological examination, the examiner 
noted that a CT scan of the lumbar spine in January 2001 
showed an L2-3 mild disc bulge to the right without 
impingement, and mild disc bulge at L4-5 and L5-S1 with no 
impingement.  An X-ray report of the lumbosacral spine in 
December 1999 was noted to be normal.  The veteran 
complained of his back hurting 4 out of 7 days a week.  
Coughing and sneezing occasionally increased the pain.  
There was no actual radiating pain to the right or left 
lower extremity.  Instead, the veteran complained of some 
pain in both sides down the mid-legs in their entirety, 
and occasional burning pain in the bottom of both feet.  
He described occasional tingling in the knee areas, left 
greater than right.  He had undergone no back surgery and 
used no braces or ambulatory aides.  He described weakness 
and fatigability related to pain, and incoordination in 
the form of the an occasional limp on the right, present 
on normal and repeated use.  

On physical examination, he appeared in no acute distress.  
Gait was normal.  There was no tenderness to palpation 
including the right and left hip girdle regions. Sensory 
to scratch was normal in the thighs and legs.  There was 
no muscle spasm, and no complaint of pain on midline 
percussion of his spine.  Deep tendon reflexes were 2+ and 
symmetric bilaterally.  Seated straight leg raising on the 
right was 90 degrees, with complaint of slight low back 
pain.  Seated straight leg raising on the left was 90 
degrees with slight complaint of low back pain.  Range of 
motion of the low back was flexion 95 degrees, extension 
25 degrees, side bending right and left 25 degrees each, 
with slight complaint of pain at the terminal degrees of 
motion.

The examiner concluded that the veteran had degenerative 
disc disease of the lumbar spine.  He evaluated functional 
impairment to be mild, with no loss in degrees of range of 
motion.  He did not order X-rays, but did order electro-
diagnostic studies to rule out lumbar radiculopathy.  

On July 2001 VA electrodiagnostic testing, left peroneal 
nerve conduction velocity was normal, distal sensory 
latencies were normal on tibial and sural testing, and an 
EMG showed no denervation.  The impression was normal 
electrical examination.  

During a July 2001 VA orthopedic examination, the veteran 
reported that there were occasional days where he had no 
pain, particularly in hot weather.  But generally he 
reported pain on a daily basis, which he described as 
nagging, aching, and inconvenient.  It was not related to 
time of day or position, although he felt that he could 
not do heavy labor.  On rare occasions coughing, sneezing, 
or laughter would make his pain worse, but it did not 
clearly sound radicular to the examiner. Plain films were 
normal in 1989 and more recently showed some early 
degenerative changes.  A same-day July 2001 VA 
neurological examination was noted to have been normal.

On physical examination, his reflexes were 2+ and 
symmetric in the biceps, triceps, brachioradialis, knees, 
and ankles.  The toes were down going and no pathologic 
reflexes were elicited.  Station and gait were normal, and 
the veteran was able to stand on his heels and toes 
without difficulty.  He could do a deep knee bend, there 
was no Romberg sign, and there was full range of motion of 
the lower back.  There was tenderness to palpation or 
percussion of the lower back.  Sensory examination, light 
touch, pain and vibration were normal, and motor 
examination of the lower extremities was 5/5 for strength.  

The examiner summarized his finding by stating that the 
veteran had some mild, chronic low back pain that seemed 
to interfere with his day-to-day activities in only a mild 
way.  There was no evidence of any nerve irritation.

Law and Regulations

Disability evaluations are based upon the average 
impairment of earning capacity as determined by a schedule 
for rating disabilities.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. Part 4 (2002).  Separate rating codes identify 
the various disabilities.  38 C.F.R. Part 4.  In 
determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. §§ 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49 (2000);  DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied;  if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

In evaluating the severity of a particular disability it 
is essential to consider its history.  38 C.F.R. § 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of 
motion.  VOPGCPREC 36-97, paragraph 6.  Therefore, 
according to the General Counsel, a veteran could not be 
rated under Diagnostic Code 5293 for intervertebral disc 
disease based upon limitation of motion, and also be rated 
under Diagnostic Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  The 
General Counsel asserted that in keeping with 38 C.F.R. 
§ 4.7, the disability may be rated under the diagnostic 
code which produces the higher rating, if that diagnostic 
code better reflects the extent of the veteran's 
disability.  

Effective September 23, 2002, new criteria were 
established for rating of intervetebral disc syndrome.  
See 67 Fed. Reg. 54345, 54349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Under the new regulations, VA is to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by  
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A rating of 60 percent 
is warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
A rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  A 
rating of 20 percent is warranted with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A rating 
of 10 percent is warranted with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.

Note (1) of the new Diagnostic Code 5293 provides that for 
purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2) of the new Diagnostic Code 5293 provides that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  VA is to evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.

Note (3) of the new Diagnostic Code 5293 provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in
each spinal segment are clearly distinct, VA is to 
evaluate each segment on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, as in 
effect prior to September 23, 2002, intervertebral disc 
syndrome is rated as 60 percent disabling if pronounced, 
with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with 
intermittent relief.  Moderate disability with recurring 
attacks is rated as 20 percent disabling.  Mild 
intervertebral disc syndrome is rated as 10 percent 
disabling.  Where the condition is postoperative and 
cured, it is rated as noncompensably (0 percent) 
disabling.

"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to [the veteran] . . . will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

However, the Court of Appeals for Veterans Claims has held 
that the effective date rule, 38 U.S.C.A. § 5110(g), 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see 
also, McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a retroactive award 
prior to the effective date of the legislation"), aff'd, 
106 F.3d 1577 (Fed. Cir. 1997).  In essence, the new 
regulations may only be applied from the date they became 
effective forward.  See also, VAOPGCPREC 3-2000.  Thus, 
for the period through September 22, 2002, the veteran's 
low back disability must be rated under the older 
criteria, regardless of whether the new criteria are more 
favorable to his claim;  while, for the period from 
September 23, 2002, forward, the veteran's claim should be 
rated pursuant to the set of criteria which is more 
favorable to his claim.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit 
of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 
3.102 (2002).  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis

The preponderance of the VA examination evidence, to 
include EMG studies, a CT scan report, and physical 
neurological and orthopedic testing, is to the effect that 
the veteran has no radiculopathy.  Further, even taking 
into account pain in the back on end-points of motion and 
upon waking or on use, the professional medical opinions 
of record are to the effect that the veteran's low back 
disability is at most mild.  Limitation of motion of the 
lumbar spine has been evaluated as full or near-full; it 
is therefore much better described as moderate rather than 
severe, especially because pain on motion does not set in 
until the measured end-points of motion.

Based on the foregoing findings of fact, under 38 C.F.R. 
§ 4.71, Diagnostic Code 5292, the Board finds that the 
criteria for a rating of 20 percent, for moderate 
limitation of motion of the lumbar spine, are much more 
closely approximated than the criteria for a 40 percent 
rating, for severe limitation of motion of the lumbar 
spine.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5292 is not warranted.

Under Diagnostic Code 5293, as in effect prior to 
September 23, 2002,  the veteran's intervetebral disc 
syndrome is best described as mild, since there is no 
radiculopathy or nerve impingement or denervation, as 
shown by VA physical examination, VA EMG testing, and CT 
scan.  For the full pendency of the veteran's claim, this 
is more commensurate with a rating of 10 percent for mild 
intervetebral disc syndrome, rather than a rating of 20 
percent for moderate intervetebral disc syndrome or a 
rating of 40 percent for severe intervetebral disc 
syndrome.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5293 as in effect prior to September 23, 
2002, is not warranted.

Under Diagnostic Code 5293, as in effect from September 
23, 2002, forward, the criteria for a compensable rating 
for intervetebral disc syndrome are not met, since the 
evidence shows that the veteran does not have 
incapacitating episodes attributable to intervetebral disc 
disease.  He has no current radiculopathy or denervation 
or nerve impingement, as shown by EMG testing, CT-scan, 
and physical orthopedic and neurological examination.  
Range of motion is full or near-full, even considering 
pain at the end-points of motion.  Examinations revealed 
no findings consistent with periods of incapacitating 
"chronic orthopedic and neurologic manifestations."  
Rather, in July 2001, the veteran described his pain as 
nagging, aching, and inconvenient, with no description of 
incapacitating episodes, and pain occasionally not present 
at all - well short of incapacitating pain.  A compensable 
rating is not warranted under the new criteria for 
intervetebral disc syndrome, and the criteria for the next 
higher rating in excess of 20 percent, which is 40 
percent, namely total incapacitation of duration of at 
least four weeks but less than six weeks during the past 
12 months, are not met.

Under the criteria for Diagnostic Code 5295, there was 
muscle spasm present in December 1999, but no muscle spasm 
present at the July 2001 VA examination.  The most recent 
examination receives the greatest weight, since it is the 
present level of disability that is most important in a 
claim for an increased rating.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Presently, with no muscle 
spasm, the criteria for a 20 percent rating are not met.  
The criteria for a 10 percent rating are met, since the 
veteran has characteristic pain on motion.  In December 
1999, the criteria for a 20 percent rating were met, since 
the veteran had muscle spasm of the low back.  However, at 
no time during the pendency of the veteran's claim did he 
meet or approximate the criteria for the next higher 
rating of 40 percent, such as a severe condition 
characterized by listing of the whole spine to the 
opposite side, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  The findings during treatment and VA 
examination show that the veteran's condition is best 
characterized as moderate or mild and does not meet any of 
the criteria for a severe condition as described in the 
criteria for 40 percent rating pursuant to Diagnostic Code 
5295.

Because none of the applicable criteria for a rating in 
excess of 20 percent for the veteran's low back disability 
are met for any period during the pendency of the 
veteran's increased rating claim, a rating in excess of 20 
percent for low back disability is not warranted.

As the preponderance of the evidence is against the claim 
for a rating in excess of 20 percent for low back 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

A rating in excess of 20 percent for low back disability 
is denied.






		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

